PER CURIAM.
We have carefully reviewed the record and have heard argument of counsel and inasmuch as the referee’s recommendation of a private reprimand does not agree with that of the Board of Governors of The Florida Bar we are not willing to accept the Board’s recommendation that a ninety-day suspension be imposed in view of the wide difference of opinion as to the discipline recommended. However, we do think a public reprimand is warranted and, accordingly, it is ordered that the filing of this opinion with the Clerk shall constitute a public reprimand to respondent Meyer M. Brilliant.
The costs of these proceedings shall be borne equally by The Florida Bar and Respondent.
ADKINS, C. J., and ROBERTS, ERVIN and CARLTON (Retired), JJ., concur.
BOYD, J., concurs in part and dissents in part with opinion.